Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Although repetition of PUCCH is commonly known in the prior art, the independent claims include enough details to differentiate them from the prior art.  All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.  Guangdong OPPO Mobile Telecom, “Slot aggregation and configuration for NR long PUCCH,” 3GPP TSG RAN WG meeting #88bis, Spokane, Washington, US, March 3, 2017 is the best prior art reference and broadly anticipates the limitations of the independent claim.  Other relevant prior art references include US-20190182824 [0018, 19] teaching PUCCH repetitions; US-20190098622 at [0134] teaches petition for sPUCCH transmission; US-20170124773 at [0013, 14] teaches DCI indicates repetition times for UCI.
Consequently, the prior art references individually and as a whole do not teach the claim limitation above. The combination of references amounts to a piecemeal analysis of the independent claims and do not coherently and holistically anticipate the application as a whole.
Claims 2, 3, 4; 6, 7, 8; 10, 11; 13, 14, 15 depending on claims 1, 5, 9, 12 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDREW C OH/Primary Examiner, Art Unit 2466